Case 20-31267-KLP       Doc 2    Filed 03/06/20 Entered 03/06/20 11:12:42              Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 12459-VAE-CC-034190494


                                                              12459-VAE-CC-034190494




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 5, 2020, at 7:22 o'clock PM PST, Erica Frye received
from Abacus Credit Counseling, an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Eastern District of Virginia, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 5, 2020                          By:      /s/Veronica Castro


                                               Name: Veronica Castro


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
